Case 1:17-cv-23924-DPG Document 88 Entered on FLSD Docket 11/20/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 17-cv-23924-GAYLES/OTAZO-REYES
  SARA GEDA,

          Plaintiff,
  vs.

  2K CLEVELANDER, LLC,

        Defendant.
  __________________________________/

        CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE

         In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above-
  captioned civil matter hereby waive their right to proceed before a District Judge of this Court
  and consent to have the Magistrate Judge currently assigned to the case Magistrate Judge Otazo-
  Reyes conduct a review of the settlement agreement and to handle all post-settlement agreement
  matters, including dismissal. The parties do not consent to the reassignment to any other or
  successor Magistrate Judge.



   For Plaintiff:                                  For Defendant:
   /s/ Paul A. Sack                                /s/ John Cody German, Esq.
   Paul A. Sack, Esq.                              John Cody German, Esq.
   LAW OFFICES OF PAUL A. SACK, P.A.               COLE, SCOTT & KISSANE, P.A.
   1130 Washington Avenue,                         Cole, Scott & Kissane Building
   Suite 3                                         9150 South Dadeland Boulevard,
   Miami Beach, FL 33139                           Suite 1400
   Tel. 305-397-8077                               P.O. Box 569015
   Fax 305-763-8057                                Miami, Florida 33256
   E-mail: paul@paulsacklaw.com                    Telephone (786) 268-6415
   ps1619@bellsouth.net                            Facsimile (305) 373-2294
                                                   E-mail: cody.german@csklegal.com
